Appeal by claimant from a decision of the Workmen’s Compensation Board which denied compensation by way of death benefits to claimant as the widow of a deceased employee. Decedent was employed as a dishwasher and counterman. During his lifetime he claimed to have sustained an accidental injury to the big toe of his left foot by dropping a garbage can thereon. Gangrene developed and incipient Berger’s disease. He was given treatment and died as a result of pulmonary embolism. There was medical testimony to the effect that his death was directly attributable to the accident he claimed, and no medical opinion to the contrary. The referee found the accident and notice, and also causal relation. The board reversed the referee as to causal relation, but did not reverse the referee’s findings as to the accident and notice. We find no substantial evidence to sustain the decision of the board. Decision reversed, on the law, with costs to claimant, and the matter remitted to the Workmen’s Compensation Board for further consideration. Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ., concur.